Citation Nr: 1716738	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Solomon 


INTRODUCTION

The Veteran served on active military duty from August 1963 to April 1964 and from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for bilateral lower extremity neuropathy. 

The Veteran testified at a hearing before a Decision Review Officer, in December 2015, and transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDING OF FACT

The Veteran's bilateral lower extremity neuropathy is etiologically related to his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

In this case, the Veteran's VA treatment records show that he has a current disability, as he has diagnoses of bilateral lower extremity neuropathy.  See Primary Care Progress Note from February 2015.  Therefore, the first element of a service connection claim has been met.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agent, including Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service. See 38 C.F.R. § 3.307 (a)(6)(iii).  Service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, exposure to herbicides during service is presumed. See 38 C.F.R. § 3.307 (2016).  Based on this, the second element of a direct service connection claim has been satisfied. 

In light of the presumption that the Veteran was exposure to Agent Orange, the Board has considered whether the nexus element can be presumptively satisfied. To that end, early-onset peripheral neuropathy is among the list of diseases that the VA conceded is caused by Agent Orange exposure.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service. See 38 C.F.R. § 3.307(a)(6)(ii).   

In this case, the Veteran was not diagnosed with peripheral neuropathy until 2014.  He contends that he started feeling numbness and tingling in his feet shortly after returning from Vietnam. See hearing transcript at 3.  He further testified that he lived with the sensation until it was diagnosed as a peripheral neuropathy.  The Board finds that the Veteran is competent to report the symptoms he experienced and his assertions are found to be credible. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, his statements alone lack the specificity necessary to establish manifestation of his condition within the required time period to the extent that he says the feeling started shortly after rather than a specific time period.  Absent evidence showing manifestation of the condition within one year, the nexus element cannot be presumptively satisfied.  

Notwithstanding, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Here, primary care progress note from February 2015 has a positive nexus opinion that states that the Veteran's bilateral lower extremity neuropathy is more likely than not related to Agent Orange exposure. This opinion is concise and does not provide additional explanation for the conclusion.  On the other hand, the record also contains a negative nexus opinion from a January 2016 VA, which found that the Veteran's condition is likely than note related to a B12 deficiency or his advanced age.  This opinion, however, did not consider the Veteran's lay statement regarding the onset of his symptoms.  

Although the February 2015 opinion alone may not be sufficient to establish the nexus element, combined with the Veteran's credible testimony about the onset of his symptoms, the evidence is in relative equipoise as to whether the Veteran's bilateral lower extremity neuropathy is caused by his exposure to Agent Orange. In such cases, a claimant is entitled to the benefit of the doubt. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Therefore, resolving all doubt in the Veteran's favor, service connection is granted.





ORDER

Service connection for bilateral lower extremity neuropathy is granted. 




____________________________________________

Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


